Appeal by the defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered April 6, 1989, convicting her of grand larceny in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the defendant’s conviction of grand larceny in the third degree to petit larceny and vacating the sentence; as so modified, the judgment is affirmed.
The People concede that the 1986 amendment to Penal Law § 155.30 (1), which increased the mimimum value of the stolen property required for the crime of grand larceny in the third degree (L 1986, ch 515), should have been applied to the defendant since she was sentenced after the effective date of the amendment (see, People v Behlog, 74 NY2d 237; People v Samuels, 162 AD2d 559; People v Ortega, 158 AD2d 1011). We need not remit for resentencing as the defendant has already served the maximum sentence permitted for petit larceny. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.